United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Corvallis, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0054
Issued: June 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 9, 2018 appellant filed a timely appeal from a September 25, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $39,827.09 because he concurrently received Social Security Administration (SSA)
retirement benefits while receiving FECA benefits for the period February 1, 2013 through
March 31, 2018; (2) whether OWCP properly denied waiver of recovery of the overpayment;
and (3) whether OWCP properly required recovery of the overpayment by deducting $300.00
every 28 days from appellant’s continuing compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 20, 2006 appellant, then a 58-year-old letter carrier, filed an occupational
disease claim (Form CA 2) alleging that his repetitive employment duties of walking and lifting
heavy items caused bilateral leg and knee pain. He did not initially stop work. By decision
dated March 27, 2007, OWCP accepted the claim for bilateral knee osteoarthritis.
Appellant stopped work on April 12, 2008 and returned to full-duty work on
June 18, 2008. OWCP paid him intermittent wage-loss compensation and medical benefits on
the supplemental rolls as of April 12, 2008. Appellant underwent right knee surgery on May 18,
2010 and left knee surgery on July 12, 2011. Beginning April 11, 2010, OWCP paid him
compensation benefits on the periodic rolls for total disability.
In a March 30, 2018 Federal Employees Retirement System Act (FERS)/SSA Dual
Benefits Calculations worksheet, SSA reported that appellant was under FERS since 1981. It
provided his SSA rate with FERS and SSA rate without FERS from February 2013 through
December 2017. SSA further noted that appellant was receiving “disability benefits” prior to
February 2013, but the offset was not applicable prior to that date.
In an April 5, 2018 FERS offset calculation worksheet, OWCP noted a $39,827.09
overpayment because SSA/FERS age-based offset was not applied to payments from February 1,
2013 through March 21, 2018 based on calculations received from SSA on April 2, 2018. It
noted that appellant’s entitlement to SSA retirement benefits commenced on February 1, 2013
and was paid through March 21, 2018, a period for which an offset must be applied.
By letter dated April 5, 2018, OWCP informed appellant that he had been receiving
social security benefits on account of age since February 1, 2013. It noted that SSA had
confirmed that a portion of his SSA benefits were attributed to his years of federal service as an
employee under the FERS program. SSA reported that appellant’s current monthly benefit
amount was $1,998.30, but that he would only be entitled to $1,338.60 as his federal service
increased his monthly social security payment by $659.70. It noted that this difference of
$659.70 as the portion of social security benefits attributed to federal service and was the amount
that must be offset against his compensation benefits.
In a notice dated April 16, 2018, OWCP made a preliminary determination that a
$39,827.09 overpayment of compensation had been created for the period February 1, 2013
through March 31, 2018 as appellant was paid dual compensation under SSA and FERS
retirement without an appropriate offset. It found that he was without fault in the creation of the
overpayment. An OWCP memorandum noted the SSA rate with and without FERS, and the
amount of the monthly offset for the period in question. OWCP informed appellant of his
options if he wished to contest the preliminary finding. It also advised that in order to consider
the question of waiver or to determine a reasonable method of collection, he must complete the
overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documentation. Failure to submit the required information within 30 days would result in denial
of waiver of recovery of the overpayment.

2

On May 10, 2018 appellant requested waiver of the recovery of the overpayment and
argued that the overpayment occurred through no fault of his own. He asserted that he was not
responsible in the creation of the overpayment and, therefore, should not be penalized.
In a letter dated September 3, 2018, appellant argued that OWCP was careless in the
handling of his case and he had not created the overpayment. He stated that he was without fault
and repaying the overpayment would cause him difficulty.2 No additional evidence was
received.
By decision dated September 25, 2018, OWCP found that appellant received an
overpayment of compensation in the amount of $39,827.09 for the period February 1, 2013
through March 31, 2018, because the offset for SSA/FERS was not applied to his compensation
benefits when he began receiving SSA retirement benefits. It further found that it would not
waive recovery of the overpayment and that he could repay the overpayment by deducting
$300.00 every 28 days from his continuing compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
his or her federal employment.3 Section 8116 limits the right of an employee to receive
compensation: While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.4
Section 10.421(d) of the implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-based benefits that are attributable to
federal service of the employee.5 FECA Bulletin No. 97-09 provides that FECA benefits have to
be adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned
as a federal employee is part of the FERS retirement package, and the receipt of FECA benefits
and federal retirement concurrently is a prohibited dual benefit.6

2

The Board notes that OWCP scheduled an informal hearing on October 10, 2018. In his letter dated
September 3, 2018, appellant noted that he never requested a hearing, nor did he desire to have one. On
September 17, 2018 OWCP accepted his request to withdraw the hearing.
3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

20 C.F.R. § 10.421(d); see T.B., Docket No. 18-1449 (issued March 19, 2019).

6

FECA Bulletin No. 97-09 (February 3, 1997); see also T.B., id.

3

Section 404.310 of SSA regulations provides that entitlement to SSA compensation
begins at 62 years.7 Section 404.409 of SSA regulations provides that for individuals born from
1943 to 1954, full retirement age is 66 years.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $39,827.09 because he concurrently received SSA retirement
benefits while receiving FECA benefits for the period February 1, 2013 through March 31, 2018
without an appropriate offset.9
In its September 25, 2018 decision, OWCP found that an overpayment of compensation
was created for the period February 1, 2013 through March 31, 2018. The overpayment was
based on the evidence received from SSA with respect to retirement benefits paid to appellant.
Appellant has not challenged the fact or amount of overpayment. The record indicates that,
while he was receiving compensation for total disability under FECA, he was also receiving SSA
age-based retirement benefits. A claimant cannot receive both compensation for wage-loss and
SSA age-based benefits attributable to federal service for the same period.10 The information
provided by SSA established that appellant received age-based SSA benefits that were
attributable to federal service during the period February 1, 2013 through March 31, 2018.
Consequently, the fact of overpayment has been established.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA
with respect to the specific amount of age-based SSA retirement benefits that were attributable to
federal service. The SSA provided the SSA rate with FERS, and without FERS for specific
periods from February 1, 2013 through March 31, 2018. OWCP provided its calculations for
each relevant period based on the SSA worksheet. No contrary evidence was provided.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period February 1, 2013 through March 31, 2018 and finds that an overpayment of compensation
in the amount of $39,827.09 was created.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or

7

20 C.F.R. § 404.310.

8

Id. at § 404.409.

9

T.B., supra note 5.

10

See E.K., Docket No. 18-0587 (issued October 1, 2018).

11

See D.C., Docket No. 17-0559 (issued June 21, 2018).

4

recovery would defeat the purpose of FECA or would be against equity and good conscience.12
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.13
Recovery of an overpayment will defeat the purpose of FECA if such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including
compensation benefits, to meet current ordinary and necessary living expenses, and the
beneficiary’s assets do not exceed a specified amount as determined by OWCP.14 Additionally,
recovery of an overpayment is considered to be against equity and good conscience when an
individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.15
OWCP regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would
defeat the purpose of FECA or be against equity and good conscience. The information is also
used to determine the repayment schedule, if necessary.16 Failure to submit the requested
information within 30 days of the request shall result in a denial of waiver of recovery, and no
further request for waiver shall be considered until the requested information is furnished.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the $39,827.09
overpayment of compensation.18
As OWCP found appellant without fault in the creation of the overpayment, waiver of
recovery of the overpayment must be considered, and repayment is still required unless
adjustment or recovery of the overpayment would defeat the purpose of FECA or be against

12

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.S., Docket No. 17-0606 (issued
December 21, 2017).
13

A.C., Docket No. 18-1550 (issued February 21, 2019); see Robert Atchison, 41 ECAB 83, 87 (1989).

14

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
15

Id. at § 10.437(a)(b).

16

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

17

Id. at § 10.438(b).

18

See A.C., supra note 13.

5

equity and good conscience.19 Appellant, however, had the responsibility to provide the
appropriate financial information to OWCP.20
In its preliminary determination dated April 16, 2018, OWCP clearly explained to
appellant the importance of providing the completed overpayment questionnaire and financial
information, including copies of income tax returns, bank account statements, bills, pay slips,
and any other records to support income and expenses. It advised him that it would deny waiver
if he failed to furnish the requested financial information within 30 days. Appellant, responded
by correspondence that he was not responsible in the creation of the overpayment and, therefore,
should not be penalized; however, he did not complete a Form OWCP-20 or submit any financial
information necessary for OWCP to determine if recovery of the overpayment would defeat the
purpose of FECA or if recovery would be against equity and good conscience.
Appellant has submitted no evidence that he had relied upon the incorrect payments to his
detriment or that he would experience severe financial hardship attempting to repay the debt.21
Consequently, as he did not submit the information required under section 10.438 of OWCP’s
regulations, which was necessary to determine his eligibility for waiver, OWCP properly denied
waiver of recovery of the overpayment.22
On appeal appellant contends that the overpayment occurred due to OWCP’s error. As
discussed, OWCP found him not at fault in the creation of the overpayment, however, he failed
to submit financial information to support waiver of recovery of the overpayment.23
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been
made to an individual who is entitled to further payments, the individual shall refund to OWCP
the amount of the overpayment as the error is discovered or his attention is called to the same. If
no refund is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial circumstances of
the individual, and any other relevant factors, so as to minimize any hardship.24
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$300.00 every 28 days from appellant’s continuing compensation.

19

20 C.F.R. § 10.436.

20

Id. at § 10.438.

21

See V.T., Docket No. 18-0628 (issued October 25, 2018).

22

See S.B., Docket No. 16-1795 (issued March 2, 2017).

23

See D.M., Docket No. 17-0810 (issued October 2, 2017).

24

20 C.F.R. § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

6

As noted, appellant did not complete the Form OWCP-20 nor did he submit financial
information as requested prior to the final September 25, 2018 decision. The overpaid individual
is responsible for providing information about income, expenses, and assets as specified by
OWCP.25 When an individual fails to provide requested financial information, OWCP should
follow minimum collection guidelines designed to collect the debt promptly and in full.26 As
appellant did not submit information to OWCP as requested, the Board finds that there is no
evidence in the record to show that OWCP erred in directing recovery of the $39,827.09
overpayment of compensation at the rate of $300.00 every 28 days from his continuing
compensation.27
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $39,827.09 for the period February 1, 2013 through March 31, 2018 because he concurrently
received SSA retirement benefits while receiving FECA benefits. The Board further finds that
OWCP properly denied waiver of recovery of the overpayment and properly required recovery
of the overpayment by deducting $300.00 every 28 days from his continuing compensation
payments.

25

Id. at 10.438.

26

L.L., Docket No. 18-1103 (issued March 5, 2019); Frederick Arters, 53 ECAB 397 (2002).

27

See S.M., Docket No. 17-1802 (issued August 20, 2018).

7

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

